DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                        MITCH FROWNFELTER,
                             Appellant,

                                    v.

                    JAMES BRIAN FROWNFELTER,
                             Appellee.

                             No. 4D21-2174

                             [June 8, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2019-DR-002012-
NB.

  John F. Schutz of John F. Schutz, P.L., Palm Beach Gardens, for
appellant.

   Robert M.W. Shalhoub of the Law Offices of Robert M.W. Shalhoub,
P.A., West Palm Beach, for appellee.

CONNER, C.J.

   Appellant, Mitch Frownfelter (“Former Wife”), appeals the final
judgment dissolving her marriage to appellee, James Brian Frownfelter
(“Former Husband”). Former Wife raises six issues on appeal, arguing that
the trial court erred in: (1) determining that Former Husband did not
improperly transfer homestead protections; (2) rejecting Former Wife’s
contention that the parties had an oral agreement regarding Former
Husband’s contributions to savings accounts as intended gifts to Former
Wife’s children; (3) ordering Former Wife to pay prejudgment interest on
certain funds she withheld from Former Husband; (4) determining the
value of Former Wife’s vehicle for purposes of equitable distribution; (5)
awarding Former Husband attorney’s fees for Former Wife’s failure to
comply with a provision of the parties’ prenuptial agreement; and (6)
finding Former Husband is entitled to attorney’s fees under the parties’
prenuptial agreement. We affirm, without discussion, the first five issues
raised by Former Wife. We dismiss Former Wife’s sixth issue – regarding
attorney’s fees – as unripe for appellate review.
   The final judgment determined that Former Husband is entitled to
attorney’s fees but did not determine the amount of attorney’s fees to be
awarded. Because the judgment did not determine the amount of
attorney’s fees to be awarded, Former Wife’s argument is unripe for
appellate review. See Leiper v. Leiper, 331 So. 3d 233, 233 (Fla. 4th DCA
2021) (holding that an order that determines entitlement to attorney’s fees,
but not the amount is “unripe for appellate review”). Therefore, we dismiss
without prejudice the appeal of this issue as premature. See id.

   Affirmed in part, dismissed in part.

DAMOORGIAN and CIKLIN, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                      2